Citation Nr: 1756195	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  11-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.  He died in November 2006, and the appellant is his surviving spouse.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Phoenix, Arizona.

In that decision, the RO denied service connection for the cause of the Veteran's death and found that there was no basis for accrued benefits, as the Veteran did not have a pending claim at the time of his death.  In the September 2010 notice of disagreement, the appellant specifically disagreed with the decision as to denial of service connection for the cause of the Veteran's death.  In December 2011, the RO granted the appellant's claim for death pension benefits.  Based on the foregoing, the above-stated issue is the only matter before the Board at this time.

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of the hearing is of record.  The appellant submitted additional evidence on the day of the hearing, along with a waiver of the RO's initial consideration.  See also September 2014 supplemental statement of the case.

The Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in October 2013.  The appellant and her representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2017).  In March 2014, the appellant submitted a responsive written statement with attachments, along with a waiver of the RO's initial consideration.  Her representative subsequently submitted a written appellate brief.

The Board remanded the case for further development in April 2014.  That development was completed, and the case was returned to the Board for appellate review.  In a December 2014 decision, the Board denied the claim.  The Board also noted that the remand yielded no additional, pertinent evidence, as the Veteran's Social Security Administration records were no longer available.  As such, return of the claims file to the VHA pulmonologist for an additional opinion was not necessary.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

In a March 2015 letter, the Board dismissed the appellant's motion for reconsideration of the Board decision based on her request to withdraw the motion submitted through her representative.  The appellant also appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the claim to the Board.

In response to the appellant's additional contention raised in the Joint Motion, the Board requested another advisory medical opinion from VHA in March 2017.  The appellant and her representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  In October 2017, the appellant's representative submitted a responsive written brief with an attachment, along with a waiver of the RO's initial consideration.

The Veteran is now represented by the above-named accredited representative, and a VA Form 21-22a is of record.  The current representative has been provided an opportunity to submit additional evidence and argument for the claim.  See August 2016 90-day post-Court letter and response; July 2017 60-day VHA letter and October 2017 response.

This appeal was processed using a paper claims file and the Veterans Benefits Management System (VBMS) and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in November 2006, and the immediate cause of death was listed as chronic obstructive pulmonary disease (COPD).  Pulmonary fibrosis, tobacco abuse, hypertension, insulin dependent diabetes, and alcoholic liver disease were listed as other significant conditions contributing to death but not resulting in the underlying cause.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The cause of the Veteran's death did not manifest in service or for many years thereafter and is not otherwise related to service, including asbestos exposure.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C. § 1310 (2012).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2017).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause and must be shown to have contributed substantially or materially to death; combined to cause death; or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.   Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In determining whether the disorder that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension, diabetes mellitus, and cirrhosis of the liver are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, diabetes mellitus, and cirrhosis of the liver are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

There are no statutes specifically dealing with asbestos and service connection for asbestos-related diseases, and VA has not promulgated any specific regulations.  However, VA has provided guidance for considering asbestos compensation claims.  See VA Adjudication Procedure Manual (M21-1), IV.ii.2.C.2; VAOPGCPREC 4-2000 (April 13, 2000).

VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not service records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to determine whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  See M21-1, IV.ii.2.C.2.  It should be noted that the pertinent parts of the M21-1 guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for the cause of the Veteran's death.

The appellant has contended that the Veteran's death was related to his in-service exposure to asbestos and other chemicals while performing his duties as a machinist's mate.  See, e.g., May 2012 Bd. Hrg. Tr. at 3-6, 10, 12; September 2009 and March 2014 written statements; December 2014 written brief.  During her appeal to the Court, she indicated that the Veteran was also exposed to mold and dust from working on the ship's evaporators.  See May 2016 Joint Motion.  She has contended that the scarring of the Veteran's lungs was the result of his in-service exposures, which contributed to his respiratory difficulties leading to his death.  See, e.g., September 2009 written statement and August 2016 representative written post-Court brief.

The appellant has reported that she knew the Veteran for about thirty years at the time of his death, and she has recalled that he started experiencing COPD symptoms in the 1980s.  See Bd. Hrg. Tr. at 4-6; March 2014 written statement; see also September 1990 marriage certificate.

The Veteran's death certificate shows that he died in November 2006, and the immediate cause of death was listed as COPD.  Pulmonary fibrosis, tobacco abuse, hypertension, insulin dependent diabetes, and alcoholic liver disease were listed as other significant conditions contributing to death but not resulting in the underlying cause.  No autopsy was performed.  

At the time of his death, the Veteran was not service-connected for any disabilities.

The Veteran's service treatment records show complaints of a chronic cough with a notation of tobacco abuse, as well as diagnoses of upper respiratory infection (URI) throughout service, but they do not show a diagnosis of COPD or pulmonary fibrosis.  See, e.g., January 1962, September 1963, November 1963, May 1965, and January 1966 service treatment records.  In addition, the service treatment records show no complaints, treatment, or diagnosis of hypertension, diabetes, or liver disease.  During the March 1966 separation examination, all relevant body systems were found to be normal, including the lungs and chest, abdomen and viscera, and endocrine and genitourinary systems.

The Veteran's service records show that his military occupational specialty (MOS) was machinist's mate with a related civilian occupation of evaporator repairman (chem.).  The National Personnel Records Center confirmed that the Veteran had probable asbestos exposure as a result of this MOS.  A February 1966 performance evaluation shows that the Veteran stood watch and worked on evaporators and associated equipment while assigned to the USS Kearsarge from November 1965 to March 1966.  See also December 2005 Veteran's claim and written statement (Veteran reported in-service history of working on evaporators).  The Veteran reported that he worked as a self-employed electrician after service from 1978 to 1990.  See January 1992 Veteran's original claim.

The post-service treatment records show that the Veteran had a long history of treatment for COPD associated with his smoking.  He started smoking prior to service in 1957 and continued until his death in 2006.  See, e.g., January 1992 Kaiser private treatment record (assessment of COPD); May 1992 VA examination report (2 to 3 packs per day for 35 years; diagnosis of COPD); VA treatment records from June 9 and 10, 2003 (1 pack per day down from 3 packs per day for 45 years; assessment of oxygen dependent COPD, current smoker), June 2005 (assessment of COPD with 43 pack years), and November 2006 (continues to smoke 2 packs daily; COPD on chronic oxygen therapy).

The post-service treatment records also show that the Veteran reported that he had post-service exposure to certain organic materials.  See, e.g., VA treatment records from June 2003 (birds at home); August 2006 (wife works full-time as a feed store manager; Veteran reported leisure history of tending to his "menagerie (goats, chickens, horses, etc.)"); see also March 2011 appellant written submission (including 2010 tax return documents with assets including hay barn dating back to 2003).

VA treatment records dated in mid-2003 show a progression of interstitial lung disease both clinically and by CT since December 2002 of an unknown etiology with multiple occupational and social exposures.  It was noted that the Veteran's occupational exposures included a chemical plant and asbestos exposure, and social exposures included birds at home, worrisome for bird fancier's disease.  See, e.g., June 2003 VA treatment records.  Due to the Veteran's clinical presentation, a lung biopsy was performed in July 2003.  The resulting pathology report shows a diagnosis of hypersensitivity pneumonitis with fibrosis and other associated physical findings.

In August 2003, a VA physician reviewed the pathology report and provided an impression of chronic interstitial lung disease likely due to exposure, history of asbestos and other chemicals while in service, without further explanation.

Thereafter, VA treatment records show a continuing diagnosis of chronic interstitial lung disease/non-specific interstitial pneumonitis (NSIP)/hypersensitivity pneumonitis with associated pulmonary fibrosis.  See, e.g., June 2005, August 2006, and November 2006 VA treatment records.  An August 2006 CT chest scan also shows findings of diffuse interstitial changes with normal heart size and vascular pattern, no intercurrent infiltrate, and no evidence of pleural fluid.  The impression was stable appearing chronic interstitial lung disease.

The Veteran was admitted to the hospital in August 2006 and given an assessment of pancreatitis, diabetes, alcoholism, and COPD/hypersensitivity pneumonitis - still smokes.  A November 2006 VA treatment record several days before the Veteran's death shows the history of the recent hospitalization for pancreatitis due to alcoholism, as well as a problem list including NSIP per biopsy, diabetes mellitus, COPD on chronic oxygen therapy, tobacco use, and alcohol abuse, among other things.

A March 2010 VA examiner opined that no disorder listed on the Veteran's death certificate was caused by or a result of in-service asbestos exposure or asbestosis.  In so finding, the examiner noted review of the electronic VA treatment records, including the lung biopsy confirming the diagnosis of hypersensitivity pneumonitis and the 2006 CT scan showing evidence of NSIP.  She noted that the Veteran's pulmonary fibrosis was due to NSIP and that there was no evidence on the lung biopsy or CT scan of asbestos-related changes.  Nor were there any pleural changes on the CT scan.  Therefore, there was no evidence of asbestosis.  The examiner further stated that the etiologies of NSIP with associated pulmonary fibrosis provided in the medical literature are not due to asbestos and indicated that there is no known association of asbestos exposure and tobacco use, hypertension, diabetes mellitus, or alcoholic liver disease.

A March 2011 VA examiner provided a similar opinion based on review of the claims file.  In particular, it was determined that the Veteran's asbestos exposure did not substantially contribute to or hasten his death due to the disorders listed on the death certificate.  In so finding, the examiner noted that asbestos exposure can contribute to lung disease in the form of restrictive lung disease; however, with the final diagnosis of hypersensitivity pneumonitis following the lung biopsy, the examiner noted that there were no reported asbestos particles found on tissue examination.  The examiner further indicated that the etiologies of this disorder provided in the medical literature are not due to asbestos.  The examiner also indicated that asbestos exposure is not known to cause or aggravate hypertension, diabetes, or alcoholic liver disease.

A May 2012 private physician indicated that the Veteran's medical records were reviewed, noted that he had a history of exposure to asbestos and other chemicals while in service, and stated that his pulmonary fibrosis/chronic interstitial lung disease was likely due to exposure.  In so finding, the physician indicated that the risk of idiopathic pulmonary fibrosis, a lung disease that makes it difficult to breathe, is greater in current and former smokers, as well as people who have breathed in "lots of toxic chemicals or tiny pieces of materials such as asbestos."

The Board requested an additional medical opinion to have a physician address the medical significance of the results of the pathology and CT scan reports.  A December 2013 VHA pulmonologist determined that it was at least as likely as not that the interstitial lung changes noted on the Veteran's chest x-ray and CAT scan could have been caused by his history of asbestos exposure while in the service.  In so finding, he noted that the interstitial changes as reported could be caused by asbestos exposure, based on the time frame in which the lung changes appeared and because asbestosis is by definition pulmonary interstitial fibrosis developing in response to inhalation of asbestos fibers.  He indicated that some investigators have challenged the requirement for finding asbestos bodies in histologic sections, noting that a lung biopsy failing to show asbestos fibers does not rule out asbestos exposure.

Nevertheless, the VHA pulmonologist concluded that it was not likely that the Veteran's asbestos exposure caused his hypersensitivity pneumonitis or contributed substantially or materially to his death.  In so finding, he explained that hypersensitivity pneumonitis is a form of lung injury due to ongoing and recurring exposure to organic material including, but not limited to, agricultural dusts, bioaerosols, microorganisms, and certain reactive chemical species to which the lung gets sensitized and gradually develops scar tissue as a result of the repetitive injury; the Veteran's lung biopsy was interpreted to reflect such a diagnosis.  Earlier in the opinion, the pulmonologist stated that the noted progression of interstitial lung disease in mid-2003 was indicative of a subacute problem.  He stated that asbestos is not reported in the literature to be a cause of hypersensitivity pneumonitis, and this fact, combined with the biopsy result, made it extremely unlikely that the progressing change noted on the CAT scan between December 2002 and mid-2003 was a result of asbestos exposure.  The main reason for the development of hypersensitivity pneumonitis is ongoing exposure, which in the case of the Veteran was not applicable because the changes on the CAT scan were recognized 36 years after service.  The pulmonologist concluded that, while it was true that asbestos-related changes do occur 20 to 30 years after the initial exposure, the lung biopsy was suggestive of a different disease process, i.e. hypersensitivity pneumonitis and not asbestosis.

The December 2013 VHA pulmonologist's opinion was responsive to the Board's prior request; however, in light of the Joint Motion, the Board requested an additional medical opinion to address the appellant's contention as to a possible relationship between in-service mold and dust exposure from the evaporators and the development of the Veteran's hypersensitivity pneumonitis.  A different VHA pulmonologist provided a May 2017 opinion that was similar to the prior VHA opinion, but she also considered the appellant's additional contention.  The May 2017 VHA pulmonologist determined that it was not likely that the chronic interstitial lung disease noted on the chest CT scan was caused by asbestos exposure related to the Veteran's in-service duties as a machinist's mate.  In so finding, the pulmonologist acknowledged that the Veteran may have been exposed to asbestos during service and that the absence of asbestos fibers on a lung biopsy does not rule out asbestos exposure; however, she explained that even so, the predominant biopsy findings of non-caseating foreign body giant cell and epithelioid granulomas were more suggestive of hypersensitivity pneumonitis, referencing attached reference articles describing histology findings of subacute hypersensitivity pneumonitis and histological criteria used for a diagnosis of asbestosis (noted to be used in conjunction with supporting history of exposure and radiological findings).  She further explained that hypersensitivity pneumonitis is a diffuse parenchymal lung disease caused by repeated exposure and sensitization to a variety of organic and chemical antigens and that asbestos exposure is not a known cause of hypersensitivity pneumonitis, referencing the table of causative agents in one of the attached articles.

The May 2017 VHA pulmonologist determined that the Veteran's hypersensitivity pneumonitis was a subacute problem, as suggested by the pathology findings and the progression of interstitial lung disease on the chest CT scan from 2002 to 2003.  She also determined that the hypersensitivity pneumonitis did not appear to be related to his in-service exposure to mold in the 1960s.  In so finding, she explained that the lung injury in hypersensitivity pneumonitis is due to ongoing and recurring exposure, and hence, unlikely to be due to mold exposure suffered in the 1960s.  The Board notes that, although the pulmonologist did not specifically mention dust (in addition to mold) in her opinion, she explained that the medical evidence in this case indicates that the Veteran had hypersensitivity pneumonitis that developed many years after service, and hypersensitivity pneumonitis develops from ongoing and recurring exposure.  The record also shows that she considered the complete history of the development of the disorder in providing the opinion. 

The May 2017 VHA pulmonologist also determined that it was not likely that the Veteran's chronic interstitial lung disease contributed substantially to his death.  In so finding, she explained that the chest CT scan performed a few months prior to the Veteran's death showed stable appearing chronic interstitial lung disease and that there did not appear to be a significant progression.  She indicated that he did have concomitant oxygen-dependent COPD and continued to smoke until his death and noted that treatment records from several days prior to his death showed a recent hospitalization for pancreatitis due to alcoholism apart from the COPD and interstitial lung disease.  The pulmonologist determined that there was no documentation to show that there was a rapid or significant progression of the interstitial lung disease prior to the Veteran's death.

On review, the Board finds that COPD, chronic interstitial lung disease, NSIP/hypersensitivity pneumonitis, and pulmonary fibrosis did not manifest in service or for many years thereafter.  While the Veteran's service treatment records show respiratory complaints and diagnoses as discussed above, these records do not document or otherwise suggest that the Veteran had a respiratory disorder at the time of separation from service.  The earliest post-service evidence shows a diagnosis of COPD in the early 1990s, with findings of chronic interstitial lung disease, NSIP/hypersensitivity pneumonitis, and pulmonary fibrosis thereafter.  The Veteran did not contend otherwise during his lifetime, and the appellant has indicated that she noticed the Veteran's first respiratory symptoms in the 1980s, which was over ten years after his service.  These considerations weigh against a finding of onset during service or within close proximity thereto.

In addition to the lack of evidence showing that the above respiratory disorders manifested in service or within close proximity thereto, the weight of the evidence of record does not relate the disorders to the Veteran's military service.
Initially, the record raises a question as to the nature of the Veteran's pulmonary fibrosis.  The appellant has alleged that the scarring of the Veteran's lungs was the result of his in-service asbestos exposure, which contributed to his respiratory difficulties leading up to his death.  The Board finds the consistent opinions of the March 2010 VA examiner, March 2011 VA examiner, and the December 2013 VHA pulmonologist, taken together, to be the most probative opinions on this matter.  These opinions associate the Veteran's pulmonary fibrosis with his post-service NSIP/hypersensitivity pneumonitis and not asbestosis.  The Board finds that these consistent opinions are highly probative on this question, taken together, as they are based on a review of the claims file and are supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  To the extent that the VA examiners did not clearly explain why the lack of a finding of asbestos on either the biopsy or CT scan was clinically significant, the VHA pulmonologist addressed this matter and acknowledged that a lung biopsy failing to show asbestos fibers does not rule out asbestos exposure.  Nevertheless, he ultimately determined that the findings in this case were suggestive of hypersensitivity pneumonitis, a lung injury due to ongoing and recurring exposure to organic material, and not asbestos.

The May 2017 VHA pulmonologist similarly found that, even though the absence of asbestos fibers on a lung biopsy does not rule out asbestos exposure, the biopsy findings were more suggestive of hypersensitivity pneumonitis, rather than asbestosis.  In so doing, she considered the in-service exposures raised by the record and determined that the medical evidence and the nature of the development of hypersensitivity pneumonitis reflected a subacute process that was due to ongoing and recurring exposure, unlike the in-service exposures that had ended many years prior.  The Board finds this opinion, which is consistent with the prior VHA opinion, to be highly probative on this question as well, as it is based on a review of the claims file and is supported by rationale.  Nieves-Rodriguez, supra.  The May 2017 VHA pulmonologist also considered the appellant's complete contentions following the Joint Motion.
The Board notes that, to the extent that the appellant has contended that the Veteran did not have exposure to certain organic materials associated with hypersensitivity pneumonitis (see, e.g., March 2014 written statement), the record reflects that the Veteran did have such exposure, as discussed above.  The Board also acknowledges the appellant's later report that the family chickens were free range and did not live inside the home and that the hay barn was at her business that was 15 miles away (see January 2015 motion for reconsideration); however, the Veteran's own reports during his lifetime show that he, at a minimum, tended to the chickens.  As such, it cannot be said that these opinions were based on an inaccurate or incomplete factual premise.

The August 2003 VA physician and the May 2012 private physician provided opinions indicating a relationship between the Veteran's in-service asbestos exposure and his interstitial lung disease and pulmonary fibrosis.  However, in rendering these opinions, the physicians did not explain their conclusions in light of the results of the pathology report and/or CT scan report, which do not appear to show asbestos particles or pleural changes, or the significance of the lack of these findings.  Again, the VHA pulmonologists did determine that a lung biopsy failing to show asbestos fibers does not rule out asbestos exposure.  Nevertheless, these physicians did not provide complete rationales, as they did not address all of the relevant findings in the post-service VA treatment records, including the diagnosis of hypersensitivity pneumonitis and the reported history of the Veteran's post-service exposures.  Thus, the Board affords limited probative value to these opinions on the question of the nature of the pulmonary fibrosis.  Nieves-Rodriguez, supra.

Based on the foregoing, the Board finds that the most probative medical evidence shows that the Veteran's pulmonary fibrosis was due to chronic interstitial lung disease, NSIP/hypersensitivity pneumonitis, which developed many years after service and is not otherwise related to service.

In addition, the medical evidence does not relate the Veteran's COPD to service.  The VA treatment records show that his COPD was associated with his lengthy history of smoking, as discussed above, and the remainder of the medical evidence does not suggest a direct link between the Veteran's COPD and military service.  The most probative medical evidence shows that the pulmonary fibrosis was associated with another disease process not related to service.  Indeed, the March 2011 VA examiner indicated that asbestos exposure could contribute to lung disease in the form of restrictive lung disease; however, in this case, the final diagnosis was hypersensitivity pneumonitis.  The May 2012 private physician indicated that the Veteran's COPD had a contributing factor of pulmonary fibrosis likely due to in-service exposure, but he did not provide an opinion that COPD was otherwise directly related to service.

Regarding hypertension, diabetes, and alcoholic liver disease, the Board finds that these disorders did not manifest in service or for many years thereafter.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The Veteran's service treatment records do not suggest that he had these disorders during service, and his relevant body systems were normal at the time of separation.  As such, there is actually affirmative evidence that the Veteran did not have the disorders at the time of separation from service.  Therefore, chronicity as to hypertension, diabetes mellitus, and cirrhosis of the liver are not established in service.  Moreover, the record contains no indication that these disorders manifested to a compensable degree within one year of the Veteran's military service.  The earliest post-service evidence of these disorders is many years after service; the Veteran did not contend otherwise during his lifetime, and the appellant has not contended otherwise, with the exception of the January 2015 motion for reconsideration that she withdrew from consideration.  See also August 2016 and October 2017 written appellate briefs (argument in support of current contentions).  In fact, the Veteran filed his original pension claim in 1992 for emphysema, numbness in the feet, and his back, with treatment beginning in 1991.  In December 2005, he filed a compensation claim, including a claim for an "undiagnosed" disability as a result of in-service asbestos exposure, as well as hearing loss and tinnitus.

In addition to the lack of evidence showing that hypertension, diabetes, and alcoholic liver disease manifested in service or within close proximity thereto, the weight of the evidence of record does not relate the disorders to the Veteran's military service.

Again, the March 2010 and March 2011 VA examiners indicated that there is no known association (causation or aggravation) of asbestos exposure and hypertension, diabetes mellitus, or alcoholic liver disease.  Indeed, the appellant does not contend that these disorders were directly related to the Veteran's service, as she instead believes that his death was a result of pulmonary disorders due to in-service exposures.  Therefore, the Board concludes that the Veteran did not have hypertension, diabetes, or alcoholic liver disease that manifested in service or that were otherwise related to service.

Regarding the Veteran's documented history of tobacco and alcohol use, to the extent that any of the disorders listed on the death certificate were due to these factors, for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  The term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  Service connection is not precluded, however, where the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than a veteran's use of tobacco products during service.  38 C.F.R. § 3.300(b)(1); see also VAOPGCPREC 6-2003 (October 28, 2003) and M21-1, IV.ii.2.K.4.  Therefore, there is no legal basis to grant service connection for the cause of the Veteran's death due a disorder, including COPD, as secondary to tobacco use in service.

In addition, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a); 38 C.F.R. § 3.1(m), (n).  Although service connection may be granted for alcoholism where it is shown to be secondary to a service-connected disorder, service connection may not be granted for primary alcoholism or an alcohol-related disorder.  38 C.F.R. § 3.310(a); Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).  The record does not reflect that the Veteran had a disorder related to service that caused or aggravated a cause of death by way of smoking or that his alcohol use was secondary to a disorder related to service.  The appellant has not contended otherwise, with the exception of the January 2015 motion for reconsideration that she withdrew from consideration.  See also August 2016 and October 2017 written appellate briefs (argument in support of current contentions).

The Board has considered the appellant and her representatives' contentions, including the claimed relationship between the Veteran's respiratory disorders and his service, as well as her multiple theories of causation.  The appellant is competent to report observable symptomatology and events, such as her recollection as to when the Veteran started experiencing COPD symptoms.  In addition, the Board notes that the appellant has indicated that she knows that the Veteran was exposed to chemicals during service based on the related civilian occupation listed for his MOS and because she worked in a refinery.  See, e.g., April 2011 report of general information; Bd. Hrg. Tr. at 12.  Even assuming the appellant's competence to report the Veteran's in-service events such as chemical, mold, and dust exposure, the ultimate etiology questions in this case are related to an internal medical process which extends beyond an immediately cause-and-effect relationship that is of the type that is beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that these lay statements are reflective of any contemporaneous medical opinion on these questions, the Board notes that they are afforded no more weight than that of the opinions themselves, as discussed above.

Moreover, even assuming that the appellant and her representatives are competent to opine on these medical matters, the Board finds that the related medical opinions as discussed above are more probative, as they were provided by medical professionals with knowledge, training, and expertise and are supported by rationale based on such knowledge.  The VA and VHA examiners were informed of the relevant facts and considered the Veteran and appellant's own reported history and lay statements.

The Board has reviewed the internet medical articles submitted by the appellant and her representative describing the nature of asbestosis, interstitial lung disease, and hypersensitivity pneumonitis and acknowledges their potential relevance to this case.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Nevertheless, the general nature and etiology of these respiratory disorders is not at issue here.  Rather, the central medical issues relate to the nature and manifestations of the Veteran's respiratory disorders, based on the specific facts in this case.  In addition, the most probative evidence shows that the Veteran's relevant respiratory disorders were not related to asbestos exposure, as discussed above.  As such, the Board finds that the submitted medical literature is of little probative value.

Finally, the Board acknowledges the appellant's submission of previously issued Board decisions, but notes that prior Board decisions are considered binding only with regard to the specific case decided.  The Board acknowledges that prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303.  In any event, to the extent that the Board decisions reasonably relate to this case, the Board finds that the most probative evidence in this case, as discussed in detail above, weighs against the claim.

Based on the foregoing, the Board concludes that the requirements for service connection for the cause of the Veteran's death have not been met.  While the Board is sympathetic, the weight of the evidence is against the claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


